Case 2:20-cv-02692-MSN-atc Document 78 Filed 12/08/20 Page 1 of 8              PageID 1078




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


 TIGER LILY LLC;
 HUNTER OAKS APARTMENTS UTAH, LLC;
 NORTH 22ND FLAT, LLC;
 CHERRY HILL GARDENS LLC;
 CHURCHILL TOWNHOMES LLC;
 BRITTANY RAILEY; and
 APPLEWOOD PROPERTY MANAGEMENT, LLC,

       Plaintiffs


 vs.                                                     No: 2:20-cv-02692-MSN-atc



 UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT
 and BENJAMIN S. CARSON, M.D. in his official capacity as United States Secretary of Housing
 and Urban Development;
 UNITED STATES DEPARTMENT OF JUSTICE
 and WILLIAM P. BARR, in his official capacity as United States Attorney General;
 UNITED STATES CENTER FOR DISEASE CONTROL AND PREVENTION
 and NINA B. WITKOVSKY, in her official capacity as Acting Chief of Staff of the Center for
 Disease Control and Prevention;
 UNITED STATES DEPARTMENT OF HEALTH & HUMAN SERVICES
 and ALEX AZAR, in his official capacity as United States Secretary of Health and Human
 Services;
 VICE ADMIRAL JEROME M. ADAMS, M.D., in his official capacity as United States
 Surgeon General; and
 D. MICHAEL DUNAVANT, in his official capacity as United States Attorney General for the
 Western District of Tennessee,

       Defendants.




           PLAINTIFFS’ MOTION TO MODIFY THE BRIEFING SCHEDULE
Case 2:20-cv-02692-MSN-atc Document 78 Filed 12/08/20 Page 2 of 8                        PageID 1079




        Plaintiffs hereby respectfully move this Honorable Court to modify the briefing schedule

 established by the December 2, 2020 Scheduling Order.1

        The Scheduling Order sets forth a December 18, 2020 deadline for the filing of the final

 Motions in this cause. While not explicitly setting a deadline for mandatory responses in

 opposition to those Motions, the Scheduling Order incorporates by reference Local Rule 7.2, which

 sets the deadline for filing an opposition response, in standard cases, to 28-days after the filing of

 the relevant motion. Here, assuming the Motions are filed on December 18, 2020, responses are

 due by January 15, 2020. Plaintiffs request that this Honorable Court modify the Scheduling Order

 to either: (1) remove the requirement for filing opposition responses and replies to the respective

 final Motions such that all papers are filed in this cause by December 18, 2020, or (2) shorten the

 time for opposition responses from 28 days to 10 days such that all papers are filed in this cause

 by December 28, 2020.

        For more than 90-days2, real property owners including these Plaintiffs, have been laboring

 under the effects of targeted and deliberate unlawful Government action in the form of the Halt

 Order. The impact of the Halt Order has undermined these Plaintiffs’ rights, compromising their

 livelihood, and exposing them to the continued threat of extreme civil penalties and criminal

 imprisonment. Potentially even more dangerous, the Government’s promulgation of the Halt

 Order was an unlawful exercise of executive power, undertaken without authority, and in

 deliberate violation of both the substantive and procedural requirements of the A.P.A. and the

 fundamental constitutional rights and liberties of these individuals.




 1
   (D.E. 76).
 2
   For some of these Plaintiffs, the Halt Order came on the heels of the previous six months of lost
 rental income resulting from the eviction moratorium contained in the Coronavirus Aid, Relief,
 and Economic Security Act (the “CARES Act”) issued in March 2020.
                                                   2
Case 2:20-cv-02692-MSN-atc Document 78 Filed 12/08/20 Page 3 of 8                      PageID 1080




        The Halt Order, on its face, is set to expire at 11:59 PM on December 31, 2020. 3

 Recognizing what has been a flurry of challenges to the unlawful action, the Defendants here hope

 that this Honorable Court allows the Halt Order to expire without adjudication so that the

 Government can claim mootness, escape review from this Honorable Court, and simply reinstate

 another national eviction moratorium through another unauthorized agency under another

 unlawful action. In fact, what has become clear, is that in issuing the Halt Order, the Government

 banked on the fact that the relative short duration of the Halt Order’s initial iteration would pose

 an insurmountable review obstacle for those seeking justice from the judiciary, shielding the

 Government from vacatur.

        Plaintiffs timely challenged the Government action on September 16, 2020, yet the

 Government’s strategic efforts at delay combined with this Honorable Court’s application of Local

 Rule 7.2, will afford the Government a free pass from this Honorable Court’s meaningful and

 necessary review for which these Plaintiffs are constitutionally guaranteed. This would be a grave

 miscarriage of justice.

        The timing of meaningful judicial intervention therefore is critical. This Honorable Court

 should render its merit-based adjudication during the effective term of the Halt Order – before

 11:59 PM on December 31, 2020 - both to ensure that the ruling finds relevance and binding effect,

 and equally as important, to negate what has already become the Government’s newest defense to

 their unlawful action - mootness. While Plaintiffs wholly dispute that this challenge would become

 moot4 after December 31, 2020, if the Government were somehow successful in arguing to another


 3
   Although the Government has reserved the right to extend the Halt Order longer.
 4
   The Supreme Court has generally declined to deem cases moot that present issues or disputes
 that are capable of repetition, yet evading review. This exception to the mootness doctrine
 applies in situations in which (1) the challenged action is in its duration too short to be fully
 litigated prior to cessation or expiration; and (2) there is a reasonable expectation that the same
 complaining party will be subject to the same action again.
                                                  3
Case 2:20-cv-02692-MSN-atc Document 78 Filed 12/08/20 Page 4 of 8                       PageID 1081




 Court that any post-December 31, 2020 ruling of this Honorable Court was moot, such would

 negate any merit-based adjudication of unlawful Government action, eliminating the requisite

 accountability to which the Government must be held. This would send a message to the

 Government that it is free to violate the law and citizens’ rights, so long as it does so in short

 durations; green lighting similar unlawful courses of conduct in the future. And since such a

 mootness challenge would occur after December 31, 2020, this Honorable Court would be left

 with no means by which to exercise its authority. All of this can be avoided by this Honorable

 Court simply issuing its meaningful ruling before 11:59 PM on December 31, 2020.

         In embracing the modifications to the Scheduling Order respectfully suggested by Plaintiffs

 before the expiration of the Halt Order at 11:59 PM on December 31, 2020, this Honorable Court

 is in a tremendously unique position; perhaps a position in which it will not ever again find itself.

         A vacatur of the Halt Order after December 18, 2020, but before 11:59 PM on December

 31, 2020 will allow this Honorable Court to speak authoritatively on an issue of great national

 import, during the pendency of the unlawful Government action, avoiding any lost opportunity

 because of some later claim of timeliness, informing the Government of its non-compliant

 unlawful action as a means of ensuring future compliant lawful action, granting vindication to

 those citizens whose rights were trampled, all without adversely impacting a single tenant who has

 sought shelter under the Halt Order.

         Alternatively, to allow the Defendants to run out the clock, subjects any post-December

 31, 2020 ruling by this Honorable Court to possible reversal on the grounds of mootness, robbing

 this Honorable Court of a rare and precious opportunity to fulfill its constitutional mandate to

 review past government action and guide future government action, and denying these Plaintiffs

 their protected right to their day in court.



                                                  4
Case 2:20-cv-02692-MSN-atc Document 78 Filed 12/08/20 Page 5 of 8                        PageID 1082




        Plaintiffs’ Motion seeks only to place this case in a posture for this Honorable Court to

 render a decision – if so inclined - prior to the Halt Order’s expiration at 11:59 PM on December

 31, 2020. For this to occur, however, this Honorable Court must have before it the relevant

 briefing. Unlike standard cases for which the Local Rules have been designed, in administrative

 challenges such as this one, no facts are in dispute; an administrative record exists; the parties have

 previously fully briefed the issues before this Honorable Court in advance of the Injunction

 Hearing – with a Motion and Memorandum, detailed Response, and Reply; an oral argument has

 taken place; and the Parties are now submitting additional lengthy and detailed supplemental briefs

 in the form of final Motions in order to outline any additional issues for this Honorable Court’s

 consideration. There is no need in these types of administrative challenge cases for the filing of

 responses in opposition. The responses will, inevitably, simply be the repetition of the very same

 arguments already made by each Party at least three times previously. Plaintiffs would therefore

 have no objection to this Honorable Court’s decision not to entertain responsive pleadings and,

 instead, to simply rule on the final Motions, in conjunction with the record, after December 18,

 2020. However, should this Honorable Court believe that responses in opposition are necessary

 and appropriate, or should the Defendants insist on filing a response in opposition, Plaintiffs would

 most respectfully urge this Honorable Court to reconsider application of Local Rule 7.2 and instead

 set a final submission deadline for any pleadings in this cause of December 28, 2020.

        Under any normal circumstance, Plaintiffs would not consider making such a request of

 this Honorable Court; however, with COVID-19 executive and administrative orders being

 unlawfully issued by government actors across the country, so many Courts at almost every level—

 including the United States Supreme Court itself— have sought to expedite adjudication of these

 challenges so that rulings are rendered within a time frame that is most meaningful and impactful,



                                                   5
Case 2:20-cv-02692-MSN-atc Document 78 Filed 12/08/20 Page 6 of 8                      PageID 1083




 to avoid claims of mootness, to ensure that the rights of citizens are vindicated and preserved, the

 role of the judiciary is reinforced, and the likelihood of repeat bad-action by the Government is

 diminished.

        Plaintiffs humbly request the same from this Honorable Court.

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that this Honorable Court

 grant their Motion and amend the December 2, 2020 Scheduling Order to either forgo the necessity

 of responses to the final Motions due on or before December 18, 2020, or to set a deadline of

 December 28, 2020, for filing of all pleadings in this cause.


        Dated: December 8, 2020

                                               Respectfully Submitted,

                                               /s/ S. Joshua Kahane
                                                   S. Joshua Kahane (TN# 23726)
                                                   jkahane@glankler.com

                                                  Aubrey B. Greer (TN# 35613)
                                                  agreer@glankler.com

                                               GLANKLER BROWN, PLLC
                                               6000 Poplar Ave., Suite 400
                                               Memphis, Tennessee 38119
                                               Telephone: (901) 525-1322
                                               Facsimile: (901) 525-2389



               CERTIFICATE OF CONSULTATION UNDER RULE 7.2 (a)(1)(b)


         On December 8, 2020, Counsel for the Plaintiffs, S. Joshua Kahane, and Counsel for the
 Defendants, Leslie Vigen, consulted by email regarding this Motion. Counsel for the Defendants
 is not agreeable to the relief sought.

                                                      /s/ S. Joshua Kahane




                                                  6
Case 2:20-cv-02692-MSN-atc Document 78 Filed 12/08/20 Page 7 of 8                  PageID 1084




                                CERTIFICATE OF SERVICE

         I hereby certify that on December 8, 2020, a copy of the foregoing Motion was served on
 the parties listed below via the Court’s ECF System and Federal Express pre-paid:

 United States Secretary of Housing and Urban Development
 c/o Associate General Counsel for Litigation - Room 10258
 451 Seventh Street, S.W.
 Washington D.C. 20410

 Honorable Benjamin S. Carson, M.D.
 United States Secretary of Housing and Urban Development
 c/o Associate General Counsel for Litigation - Room 10258
 451 Seventh Street, S.W.
 Washington D.C. 20410

 U.S. Department of Justice
 950 Pennsylvania Avenue, NW, Room 1111
 Washington, D.C. 20530

 Honorable United States Attorney General William P. Barr,
 U.S. Department of Justice
 950 Pennsylvania Avenue, NW, Room 1111
 Washington, D.C. 20530

 United States Center for Disease Control and Prevention
 1600 Clifton Road
 Atlanta, Georgia 30333

 Honorable Nina B. Witkovski, Acting Chief of Staff
 United States Center for Disease Control and Prevention
 1600 Clifton Road
 Atlanta, Georgia 30333


 United States Department of Health & Human Services
 200 Independence Avenue, S.W., Room 713-F
 Washington, D.C. 20201
 Honorable Secretary Alex Azar
 United States Department of Health & Human Services
 200 Independence Avenue, S.W., Room 713-F
 Washington, D.C. 20201

 Honorable Vice Admiral Jerome M. Adams, M.D., Surgeon General
 United States Department of Health & Human Services
 200 Independence Avenue, S.W., Room 713-F
 Washington, D.C. 20201

                                               7
Case 2:20-cv-02692-MSN-atc Document 78 Filed 12/08/20 Page 8 of 8          PageID 1085




 Honorable D. Michael Dunavant,
 United States Attorney General for the Western District of Tennessee
 U.S. Attorney's Office
 167 North Main Street, Suite 800
 Memphis, Tennessee 38103



                                                    /s/ S. Joshua Kahane
                                                    S. Joshua Kahane




                                                8
